Title: To Thomas Jefferson from Robert Smith, 9 March 1824
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Pittsburgh
                            March 9th 1824
                    You must know I have been waiting for an answer to my letter of respecting asking of you some aid having in the 1800 did the Deed that made you President of the United States, you must know it is 24 years this fourteenth of May that I left Philadelphia and travelled through (Delaware) Wilmington  to Baltimore that I left Baltimore the 13th of June or thereabout to Chestertown and to Easton: crossed Chesapeake Bay to Annapolis the last day of June. that I put a card into Mr Greens paper that brought out George Duvauld to defend you—the thing succeeded and after you had taken you administration of the Station I addressed you letter on what I considered would be an advantage to the people of the US to name that  that business of Henry and it favoured of the United States he got it is found 50 thousand Dollars for services  and recommended him to carry it into effect—I did a great deal m they would never have captured the British  Lake Ere or Lake Champlain but for You must know I am desirous of having J. Q. Adams as President of the United States—you must remember that there was a man of the name Joseph Galloway was a member of Congress from Pa he became a Royalist and was examined before a Committee of British house of Commons in the winter of 78 or 79 in London he said that Mr Johanns brought over some person who was wavering and the vote of Independance was —This you may see in the British Parliamentary debated I wish to go to New York partly for my health and to assist Mr J. Q. Adams election as President—you will do me a favour to assist me with a few Dollars—I have toiled for you and think I have deserved your notice and am with high feelings of Respect
                        Robert Smith printerP.S. I have sent a number Politicians to Congress claiming to have an anuity settled on and for services—